Citation Nr: 0500584	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-11 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

2.  Entitlement to an initial compensable evaluation for a 
left clavicle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to July 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Thereafter, his claims files 
were transferred to the RO in Baltimore, Maryland.

The veteran testified at a September 2004 Central Office 
hearing before the undersigned Veterans Law Judge.  Although 
he had previously perfected his appeal of the claims, at the 
time of his hearing he withdrew his appeal for increased 
initial evaluations for a cervical spine disability, left 
plantar fasciitis, a right ankle disability, a bunion 
formation of the first metatarsal of the left foot, heel 
spurs of the left foot, left distal fibula disability, a 
lumbar spine scar, and a low back disability, as well as 
entitlement to service connection for a right shoulder 
disability.  Therefore, these issues are no longer for 
appellate consideration.

The Board notes that at his September 2004 hearing, the 
veteran raised the issue of entitlement to special monthly 
compensation for the loss of a creative organ.  The RO has 
not, as yet adjudicated this issues and the claim is referred 
to the RO for initial adjudication.

The issue of entitlement to an initial compensable evaluation 
for erectile dysfunction is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's service-connected left clavicle disability is 
manifested by pain with shoulder motion above his shoulder, 
but without dislocation or nonunion of the clavicle or 
scapula, or additional objective evidence of functional loss 
due to painful motion.


CONCLUSION OF LAW

The criteria for an initial 20 percent disability rating, but 
not greater, for service-connected left clavicle disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 5201, 
5203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, a rating decision dated in August 2002 
granted service connection for a left clavicle disability and 
assigned a noncompensable evaluation.  The veteran appealed 
the initial evaluation.  Only after that rating action was 
promulgated did the RO, in December 2003, provide adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim. 

While the notice provided to the veteran in December 2003 was 
not given prior to the first RO adjudication of the claim in 
August 2002, the notice was provided by the RO prior to 
certification of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In the December 2003 letter, VA 
notified the veteran of his responsibility to show that his 
disability had gotten worse.  The letter also suggested that 
he submit any additional evidence in his possession.  By this 
letter, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claim for an increased 
initial evaluation, and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA and private treatment records, as well 
as VA examination reports.  The Board finds that VA has made 
reasonable efforts to obtain all relevant evidence and 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

Service medical records show numerous treatments for left 
shoulder complaints. They reflect that in March 1996, he 
fell, and sustained a subluxation of the acromio-clavicular 
(AC) joint.  Subsequent treatment records indicate a Grade 
III AC separation.  In July 1998, he underwent arthroscopic 
left shoulder surgery with excision of heterotopic bone and 
resection of the distal clavicle.  In October 2001, the 
veteran complained of increasing left shoulder pain, 
described as dull and achy.  The assessment was left shoulder 
pain, possibly arthritic.  X-ray evidence revealed a well-
resected distal clavicle with calcified coracoclavicular 
ligaments and unstable residual clavicle.  The assessment was 
AC separation with pain likely secondary to instability not 
addressed with AC resection.

Prior to his retirement from active duty, the veteran, as 
part of the VA pre-discharge program, filed his initial 
claims for service connection, which included a left clavicle 
disability.  

An April 2002 VA general medical examination report notes the 
veteran's history of a grade III separation of the left AC 
joint and subsequent arthroscopic surgery.  It was noted that 
the surgery was unsuccessful in relieving the instability and 
pain.  Private physicians had recently advised the veteran 
against further surgery.  He complained of dull, aching pain 
on a daily basis.  He indicated that it was difficult for him 
to lift objects weighing more than ten pounds for extended 
periods because of pain.

The examiner noted that the veteran was right hand dominant.  
Physical examination of his extremities was normal.  Left 
shoulder range of motion was from 0 to 180 degrees with no 
evidence of abnormalities on examination or palpation.  There 
was no crepitation or pain with maneuvers.  Shoulder girdle 
strength was normal.  X-ray studies of the left shoulder 
revealed two projections indicating obvious post surgical 
change or cortical osteolysis involving the lateral aspect of 
the clavicle with frank widening of the AC joint.  The 
glenohumeral joint was unremarkable.  The diagnosis was 
status post clavicle resection for a joint separation without 
significant residuals.

A December 2003 VA orthopedic examination report notes that 
the examiner reviewed the veteran's claims file.  The report 
notes that the veteran did weightlifting and could bench 
press up to 225 pounds.  He had not missed work because of 
any orthopedic problem.  The examiner noted that the veteran 
was right hand dominant.  Left shoulder flexion was to 180 
degrees and abduction was to 180 degrees with both external 
and internal rotation to 90 degrees.  The examiner noted that 
the veteran had limitation in his left arm when reaching 
above shoulder level and when lifting heavy weights with his 
left arm.  The examiner found no evidence of any further 
limitation due to loss of motion, incoordination, weakness or 
flare-ups.  X-ray studies of his left shoulder revealed no 
evidence of arthritis, but did show evidence of separation of 
the AC join and resection of the lateral limits of the left 
clavicle.  The diagnoses included left shoulder impingement.  

During his September 2004 Central Office hearing before the 
undersigned, the veteran testified that he experienced a dull 
aching pain in his left shoulder when there were changes in 
the weather.  He testified that weight bearing in his left 
arm caused the dull pain and made the arm go numb.  He had 
modified his activities to minimize the effect.  He testified 
that he had no issues with left arm mobility but that his 
clavicle remained separated.  He also testified that sleeping 
on his left side at night caused pain in his left shoulder 
that would awaken him.  The veteran testified that he was 
advised by physicians that further left shoulder surgery had 
only a likely 20 to 40 percent success rate.  

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's left clavicle disability is currently rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, indicating impairment of the clavicle 
or scapula.  Under Diagnostic Code 5203, dislocation of the 
clavicle or scapula warrants a 20 percent rating.  Nonunion 
of the clavicle or scapula with loose movement warrants a 20 
percent rating.  Nonunion of the clavicle or scapula without 
loose movement warrants a 10 percent rating.  Malunion of the 
clavicle or scapula also warrants a 10 percent rating.

Additionally, limitation of motion of the arm is contemplated 
by 38 C.F.R. § 4.71a, Diagnostic Code 5201, and provides that 
a 20 percent rating is warranted for limitation of motion of 
the arm at shoulder level.  Limitation of motion of the arm 
to midway between side and shoulder level warrants a 20 
percent rating in the minor arm.  Limitation of motion of the 
arm to 25 degrees from side warrants a 30 percent rating in 
the minor arm.

The subjective evidence demonstrates complaints of a dull 
aching pain, and pain and numbness with lifting.  The Board 
notes that normal range of motion of the shoulder is from 0 
to 180 degrees flexion, 0-90 degrees internal and external 
rotation, and 0-180 degrees shoulder abduction.  See 38 
C.F.R. § 4.17, Plate I.  Although the medical evidence of 
record shows no actual limitation of motion, the December 
2003 VA examiner noted that the veteran's shoulder pain 
results in limitation of range of motion to the shoulder 
level.

The veteran's left shoulder symptomatology does not meet the 
criteria for a compensable evaluation under Diagnostic Code 
5203, as the medical evidence does not demonstrate 
dislocation of the clavicle or scapula or malunion or 
nonunion with loose movement.

However, there is objective medical evidence of pain and 
functional limitation with left arm motion, particularly with 
weight-bearing.  Pursuant to 38 C.F.R. § 4.59, it is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 the minimum compensable evaluation for limitation 
of motion of the arm is 20 percent.  Accordingly, after 
taking into consideration the veteran's complaints of pain 
and the objective medical findings, that Board finds that the 
criteria for an initial 20 percent disability rating for his 
left clavicle disability have been met.

The record does not show, however, since the effective date 
of service connection, that the disability approximates the 
criteria for an initial evaluation greater than 20 percent or 
that the assignment of "staged ratings" is appropriate.

Finally, in evaluating this claim the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 rating for a left clavicle disability is 
granted.


REMAND

During his September 2004 video conference hearing before the 
undersigned, the veteran testified that he had received 
treatment for his erectile dysfunction at the Manoxi Center 
in Frederick, Maryland since August 2004.  Copies of his 
treatment records should be obtained from the Manoxi Center 
and associated with the claims file.

To ensure full compliance with the laws and regulations 
governing the due process requirements, the case is REMANDED 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his erectile dysfunction.  After the 
veteran has signed the appropriate 
releases, the RO should attempt to obtain 
copies of all treatment records 
identified that have not been previously 
secured, to include the Manoxi Center, in 
Frederick, Maryland.  Any records 
received should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
any unsuccessful efforts in this regard.  

2.  After completion of the above-
requested action and any additional 
notification and/or development action 
deemed warranted, the RO should re-
adjudicate the claim of entitlement to an 
initial compensable disability rating for 
erectile dysfunction, in light of all 
pertinent evidence and legal authority.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


